ORDER
This case came before this court on April 6, 1992, pursuant to an order directing the respondent to appear and show cause why this petition should not be granted.
After hearing the arguments of the parties and examining the memoranda filed, we are of the opinion that the petitioner’s petition for habeas corpus is not the proper remedy to be sought, and therefore it is the conclusion of this court that cause has been shown. Accordingly, we deny the petition for habeas corpus without prejudice to petitioner’s filing an application for post-conviction relief pursuant to G.L.1956 (1985 Reenactment) ch. 10-9.1.